COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-296-CV


ESSY MOAZAMI                                                              APPELLANT

                                              V.

CACH, LLC                                                                   APPELLEE

                                           ----------

          FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY

                                          ------------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ------------

      On July 17, 2008 and July 30, 2008, we notified appellant, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this

appeal unless the $175 filing fee was paid.              See T EX. R. A PP. P. 42.3(c).

Appellant has not paid the $175 filing fee. See T EX. R. A PP. P. 5, 12.1(b).




      1
          … See T EX. R. A PP. P. 47.4.
      Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007, 2

we dismiss the appeal. See T EX. R. A PP. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See T EX. R. A PP. P. 43.4.




                                                  PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED:     August 21, 2008




      2
        … See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007)
(listing fees in courts of appeals).

                                        2